*59The opinion of the court was delivered by
Garrison, J.
If the plaintiff at any time during the period covered by the promise set out in her declaration was or became the personal representative of her husband, her undertaking not to bring suit against the defendant for his death until the time limited by law for bringing such an action had run, would have been void as against public policy.
' The first count contains no suggestion that she ever took out letters; it merely states that she was by law entitled to them. The second count states that she claimed to have, as administratrix of her husband, an action at law for his death. The fact that she was at any time his personal representative is therefore not established by the demurrer. Indeed, one of the causes for demurrer specified by the defendant is that neither count of the declaration contains any allegation that the plaintiff was, at the time of the alleged promise, or at any time within one year, the administratrix of her husband. This being so, I can see no reason for sustaining this demurrer. The narr. discloses a cause of action under the Death act. The promise of the widow not to bring a suit in a capacity that she did not possess was a legal injury to no one. Whether there was any substantial benefit to the defendant in such a promise, is immaterial. There was a possible detriment to the plaintiff, and that is consideration enough.
The demurrer should be overruled.